Fill in this information to identify your case:

 

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF INDIANA

 

Case number ff known} Chapter you are filing under:

i Chapter 7
OO Chapter 14
CO Chapter 12

CD Chapter 13 0] Check if this an
amended filing

 

 

 

 

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptey 42117

 

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—calied a joint
case—and In joint cases, these forms use you to ask for Information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
batween them. In joint cases, one of the spouses must report information as Debtor 7 and the other as Debior 2, The same person must be Debtor 7 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If

more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number {if known}. Answer
every question.

identify Yourself

 

About Debtor 1: oe ES ~~ “About Debtor 2 (Spouse Only in a Joint Case}:
41. Your full name

Write the name thatis on Jasmin

your government-issued First name . "First name
picture identification (for oe

example, your driver's Lore
license or passport}. Middle name 2)! Middle name

 

 

 

 

Bring your picture
identification to your
meeting with the trustee,

Lacy
Last name and Suffix (Sr., dr., Il, ID} : Last name and Suffix (Sr., Jr., Hl, HN)

 

 

 

2. All other names you have
used in the last 8 years

Include your married or
maiden names.

 

3. Only the last 4 digits of
your Sociai Security
number or federal
Individual Taxpayer ‘
Identification number Cj Ss 7 ) Ace

(TIN)

 

Official Form 104 Voluntary Petition for Individuais Filing for Bankruptcy page 1

 
Debtor? Jasmin Lore Lacy

 

4. Any business names and
Employer Identification
Numbers (EIN) you have
used in the last 3 years

Include trade names and
doing business as names

About Debtor 71:

Wi {have not used any business name or EINs.

Case number ff known)

 

About Debtor 2 (Spouse Only in a Joint Case):

- 1 | have not used any business name or EINs.

 

Business name(s)

 

Business name(s)

 

EINs

 

EINs

 

5. Where you live

4389 ABBY CREEK LN
Indianapolis, IN 46265

If Debtor 2 lives at a different address:

 

Number, Street, City, State & ZIP Code

Marion

 

: Number, Street, City, State & ZIP Code

 

County

If your mailing address is different from the one
above, fill it in here. Note that the court will send any
notices to you at this mailing address.

 

County

“Hf Debtor 2's mailing address is different from yours, fill it

in here. Note that the court will send any notices to this

: mailing address.

 

Number, P.O. Box, Street, City, State & ZIP Code

 

Number, P.O, Box, Street, City, State & ZIP Code

 

6 Why you are choosing
this district to file for
bankruptcy

Cheek one:

Mi sOver the fast 180 days before filing this petition,
[ have lived in this district longer than in any
other district,

0 st have another reason.
Explain. (See 28 U.S.C. § 1408.)

* Check one:

O sOver the Jast 180 days before filing this petition, |
have lived in this district longer than in any other
district.

Ol [have another reason,

Explain. (See 28 U.S.C. § 1408.)

 

 

 

Official Form 107

Voluntary Petition for Individuals Filing for Bankruptcy

page 2

 
Debtor? Jasmin Lore Lacy

 

Case number (if known)

 

 

Gee Tall the Court About Your Bankruptcy Case

 

 

 

 

 

 

 

 

 

 

 

7. The chapter of the Check one. (For a brief description of each, see Notice Required by 17 U.S.C. § 342(b) for individuals Filing for Bankruptcy
Bankruptcy Code you are (Form 2070)). Aiso, go to the top of page 1 and check the appropriate box.
choosing to file under
Chapter 7
DO Chapier 11
1 Chapter 42
0 Chapter 13
8. How youwillpaythe fee i 1 will pay the entire fee when! file my petition. Please check with the clerk's office in your local court for more details
about how yau may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier's check, or money
order, if your atlorney is submitting your payment on your behalf, your atlommey may pay with a credit card or check with
a pre-printed address.
ineed to pay the fee in installments. If you choose this option, sign and attach the Application for Individuais to Pay
The Filing Fee in installments (Official Form 103A).
l request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
applies to your family size and you are unable to pay the fee in instaliments). If you choose this option, you must fill out
the Application to Have the Chapter 7 Filing Fee Waived (Official Farm 1038) and file it with your petition.
9. Have you filed for MNo
bankruptcy within the ‘
last 8 years? J Yes.
, , District When Case number
District When Case number
District When Case number
10. Are any bankruptcy MI No
cases pending or being
filed bya spouse wheis (Yes.
not filing this case with
you, or by a business
partner, or by an
affiliate?
Debtor Relationship to you
District When Case number, if knewn
Debtor Relationship to you
District When Case number, if known
11. Do you rent your Hino Go to line 12.
residence? ‘
Ci ves. Has your landlord obtained an eviction judgment against you?
i No, Go to line 12.
Cl Yes. Fiil out Initial Statement About an Eviction Judgment Against You (Form 104A) and file it as part of

this bankruptcy pelition.

 

Official Form 101

Voluntary Petition for individuals Filing for Bankruptcy page 3

 
 

 

 

12. Are you a sole proprietor
of any full- or part-time Mi No. Go to Part 4.
business?

CO Yes. Name and location of business

A sole proprietorship is a
business you operate as Name of business, if any
an individual, and is not a
separate legal entity such
as a corporation,
partnership, or LLC.

 

 

if you have more than one Number, Street, City, State & ZIP Code

sole proprietorship, use a
separate sheet and attach
it to this petition. Check the apprapriate box to describe your business:

Heaith Care Business (as defined In 11 U.8.C. § 101(27A))

Single Asset Real Estate (as defined in 11 U.S.C. § 401(51B)}
" Stockbroker (as defined in 11 U.S.C. § 191{53A)})

Commodity Broker {as defined in 14 U.S.C, § 101(6))

None of the above

OHOoado

 

13. Are you filing under If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
Chapter 11 of the deadlines. \f you indicate that you aré a small business debtor, you must attach your most recent balance sheet, statement of
Bankruptcy Cede and are operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
you a smail business in 41 U.S.C. #416(1)\(B).
debtor?

MNo fam not filing under Chapter 11.
For a definition of smaif .
business debtor, see 11

U.S.C. § 101(51D). CO No. Eam filing under Chapter 41, but fam NOT a small business debtor according to the definition in the Bankruptcy

Cade,

OD ves. Eam filing under Chapter 11 and | am @ small business debtor according to the definition in the Bankruptcy Code,

 

Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

14. Doyouownorhave any yo.
property that poses or is
alleged to pose athreat 1 Yes.
of imminent and What is the hazard?
identifiable hazard to
public health or safety?

Or do you own any ' . a
property that needs lf immediate attention is

immediate attention? needed, why is it needed?

 

 

For example, do you own

perishable goods, or

livestock thal must be fed, Where is the property?
or a building thai needs

urgent repairs?

 

Number, Street, City, State & Zip Code

 

Official Form 104 Voluntary Petition for Individuals Filing for Bankruptcy page 4

|
Debter1 Jasmin Lore Lacy Case number (if known}
Report About Any Businesses You Own as a Sole Proprictor
Debtor? Jasmin Lore Lacy

Explain Your Efforts ta Receive a Briefing About Credit Counseling

Case number (if known)

 

 

45. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about
credit counseling before
you file for bankruptcy.
You must truthfully check
one of the following
choices, If you cannot do
so, you are not eligible to
file,

lf you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your
creditors can begin
collection activities again.

About Debtor 1: About Debtor 2 (Spouse Only in a Jolnt Gase):

You must cheek one: You must check one:

m= [received a briefing from an approved credit C1 é!received a briefing from an approved credit
counseling agency within the 180 days before | counseling agency within the 186 days before / filed
filed this bankruptcy petition, and [received a thls bankruptcy petition, and Ereceived a certificate of
certificate of completion. complation.

Attach a copy of the certificate and the payment Attach a copy of the certificate and the payment plan, if
plan, if any, that you developed with the agency. any, that you developed with the agency.

CO sIreceived a briefing from an approved credit Ostreceived a briefing from an approved credit
counseling agency within the 180 days before | counseling agency within the 180 days before I filed
filed this bankruptcy petition, but ido not have this bankruptcy petition, but ido not have a certificate
a certificate of completion. of compitetion.

Within 14 days after you file this bankruptcy Within 14 days after you file this bankruptcy petition, you
petition, you MUST file a copy of the certificate and MUST file a copy of the certificate and payment plan, if
payment plan, If any. any.
| certify that | asked for credit counseling OO #sIeertify that l asked for credit counseling services
services from an approved agency, but was from an approved agency, but was unable to obtain
unable to obtain those services during the 7 those services during the 7 days after | made my
days after | made my request, and exigent request, and exigent circumstances merit a 30-day
circumstances merit a 30-day temporary waiver temporary waiver of the requirement.
of the requirement. .
To ask for a 30-day temporary waiver of the requirement,
To ask for a 30-day temporary waiver of the attach a separate sheet explaining what efforts you made
requirement, atiach a separate sheet explaining fo obtain the briefing, why you were unable to obtain it
what efferts you made to obtain the briefing, why before you filed for bankruptcy, and what exigent
you were unable to obtain it before you filed for circumstances required you to file this case.
bankruptcy, and what exigent circumstances : ; , oo
required you to file this case. Your case may be dismissed if the court is dissatisfied
with your reasons for not receiving a briefing before you
Your case may be dismissed If the court is filed for bankruptcy.
dissatisfied with your reasons for not receiving a ; . ; ;
briefing before you filed for bankruptcy. If the court is satisfied with your reasons, you musi still
if the court is satisfied with your reasons, you must receive a briefing within 30 days after you file. You must
still receive a briefing within 30 days after you file. file a certificate from the approved agency, along with a
You must file a certificate from the approved copy of the payment pian you developed, if any. If you do
agency, along with a copy of the payment plan you not do so, your case may be dismissed.
develope any. If you do not do so, your case Any extension of the 30-day deadline is granted only for
y . cause and is limited to a maximum of 15 days.
Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.
C1 jam not required to receive a briefing about (J Iam not required to receive a briefing about credit

credit counseling because of:

Ci = Incapacity.
| have a mental illness or a mental deficiency
that makes me incapable of realizing or
making rational decisions about finances.

O) sDisabitity.
My physical disability causes me to be
unable to participate in a briefing in person,
by phene, or through the internet, even after |
reasonably tried to do se.

O_~séActive duty.
| am currently on active military duty ina
military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver credit counseling with the court.

counseling because of:
GsIncapacity.

}have a mental iliness or a mental deficiency that
makes me incapable of realizing or making rational
decisions about flnances.

(i Disability.
My physicai disability causes me to be unable to
participate in a briefing in person, by phone, or
through the internet, even after | reasonably tried to
da so,

CL] =#=Active duty.
jam currently on active military duty in a mititary
combat zone,

if you believe you are not required to receive a briefing
about credit counseling, you must file a motion for waiver
of credit counseling with the court.

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

page 5
Debter1 Jasmin Lore Lacy

Case number (if known)

 

Answer These Questions for Reporting Purposes

 

16. What kind of debts do
you have?

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
individual primarily for a personal, family, or household purpose.”

0 No. Go to line 18b.

Wi Yes: Go to line 17.

16b. Are your debts primarily business debts? Business debis are debts that you incurred to obtain
money for a business or investment ar through the operation of the business or investment,

0 No. Go to fine 16c.

OO Yes. Go to line 17.
16c, State the type of debts you owe that are not consumer debts or business debts

 

 

17. Are you filing under
Chapter 7?

Do you estimate that
after any exempt
property is excluded and

OwNc. [amnot filing under Chapter 7. Go fo line 78.

Byos. |am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
are paid thal funds will be available to distribute to unsecured creditors?

 

 

administrative expenses MI No

are paid that funds will

be available for UO Yes

distribution to unsecured

creditors?
18. How many Creditors do Mi 1-49 CJ 4,000-5,000 1 25,001-50,006

you estimate thatyou 5 50-99 H1 5061-10,000 0 50,001-100,000

‘ 0 100-199 1 10,001-25,000 0 More than16G,000
2 200-999

19. How much do you Mf $0 - $50,000 C1 $4,000,001 - $40 milion [3 $500,000,001 - $1 billion

estimate your assets to
be worth?

OO $50,061 - $100,000
D1 $100,004 - $500,000
LO $500,004 - $4 million

LJ $10,000,004 - $50 millien
Ci $50,000,001 - $100 million
CD $100,000,001 - $500 million

TJ $4,000,000,001 - $40 billion
1 $16,000,000,004 - $50 billion
0 More than $50 billion

 

20. How much do you
estimate your liabilities
to he?

i S0 - $50,000

0 $50,004 - $100,000
01 $100,004 - $500,600
C3 $500,004 - $1 million

C1 $1,000,001 - $10 million

1] $10,000,001 - $50 million
C1 $50,000,001 - $106 million
C1] $100,000,001 - $500 million

LC) $500,000,001 - $4 billion

CO $1,600,000,604 - $10 billion
1 $10,000,000,004 - $56 billion
1 More than $50 billion

 

wee Sign Below

 

For you

| have examined this petition, and | declare under penalty of perjury that the information provided is true and correct.

if | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13 of tile 44,
United States Code. | understand the relief available under each chapter, and 1 choose fo proceed under Chapter 7.

if no attorney represents me and | did not pay or agree ta pay someone who is not an attorney to help me fill out this
document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

bun tand making a faise statement, concealing praperty, or obtaining money or property by fraud in connection with a

bankruptgy fp up to $250,000, or imprisonment for up to 20 years, or both, 18 U.S.C. §§ 152, 1341, 1519,
and 3571

Jasmirf Fore Laky Signature of Debtor 2
Signaturd of Debtor 7

Executedon October 2, 2019 Executed on

MM /DDIYYYY

 

 

MM /DD/YYYY

 

Official Form 104

Voiuntary Petition for Individuals Fillng for Bankruptcy page 6
Debtor! Jasmin Lore Lacy

Gase number (f known)

 

 

For you if you are filing this
bankruptcy without an
attorney

If you are represented by an
attorney, you do not need to
file this page.

The law allows you, as an individual, to represent yourself in bankruptcy court, but you should understand that many
people find it extremely difficult to represent themselves successfully. Because bankruptcy has long-term
financial and legal consequences, you are strongly urged to hire a qualified attorney.

To be successful, you must correctly file and handle your bankruptcy case. The rules are very technical, and a mistake or
inaction may affect your rights. For example, your case may be dismissed because you did not file a required document,
pay a fea on time, attend a meeting or hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy
administrator, or audit firm if your case is selected for audit, if that happens, you could lose your right to fie another case,
or you may fose protections, including the benefit of the automatic stay.

You must list all your preparty and debts in the schedules that you are required to file with the court. Even if you plan to pay
a particular debt outside of your bankruptcy, you must list that debt in your schedules. if you do not list a debt, the debt may
net be discharged. If you do not list property or properly claim it as exempt, you may not be able te keep the property. The
judge can also deny you a discharge of all your debts if you do something dishonest in your bankruptcy case, such as
destroying or hiding property, falsifying records, or lying. Individual bankruptcy cases are randomly audited to determine if
debtors have been accurate, truthful, and complete. Bankruptcy fraud is a serious crime; you could be fined and
imprisoned.

if you decide to file without an attorney, the court expects you to follow the rules as if you had hired an attorney. The court
will not treat you differently because you are filing for yourself. To be successful, you must be familiar with the United
States Bankruptcy Cade, the Federal Rules of Bankruptcy Procedure, and the local rutes of the court in which your case is
filad, You must also be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal consequences?

ONo
Mi yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are inaccurate or incomplete, you
could be fined or imprisoned?
CT] No

Mi Yes

Did you pay or agree tc pay someone who is not an attorney to help you fill out your bankruptcy forms?
ONe
M Yes Name of Person Jerry Moreno

Attach Bankrupfcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).

 

By signing here, | acknowledge that | understand the risks involved in filing without an attorney, | have read and understood
thigsrotice, and | am aware that filing a bankruptcy case without an attorney may cause me to lose my rights or property if | do
nfo niin iy hand nega ‘as

 

 

 

 

 

 

 

Jasinixf Bore ce AJ X Signature of Debtor 2
Signature ore Lagy E—
Date October 2, 2019 Date

MM /DD/YYYY MM /DDIYYYY
Contact phone 3476812754 Contact phone
Cell phone Cell phone
Emailaddress JASMIN LACY@YAHOO.COM Email address

 

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 8

 
Fill in this information to identify your case:
Debtor 1 Jasmin Lore Lacy
First Name Middie Nama Last Name

Debtor 2
(Spouse i, Bling} First Name Middle Name Last Name

 

United States Bankruptcy Court for the: © SOUTHERN DISTRICT OF INDIANA

 

Case number
(fnown) , (Q Check if this is an

amended filing

 

 

 

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical information 12/15

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form, If you are filing amended schedules after you file
your origina! forms, you must fill out a new Summary and check the box at the top of this page.

Summarize Your Assets

 
 

‘Your assets
:Value of:what you

4. Schedule A/B: Property (Official Form 106A/B)

 

s 0.00

 

 

fa. Copy line 55, Total real estate, from Schedule A/B..... eects seeneneneen cates sees
4b. Copy line 62, Total personal property, from Schedule AMB.... seseneeeegeeeereeenee hanes $ 5,600.20
‘tc. Copy line 63, Total of all property on Schedule AVB.... seeduvescuseuuccucunnanecuanesunsaunnaaureveeesrevauresnevenserseesaeees $ 5,600.20

Summarize Your Liabilities

 

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)

 

 

 

 

 

2a, Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D... $ 0.00
3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)

3a. Copy the total claims from Part 1 {priority unsecured claims) from line 6e of Schedule E/F a... econ $ 0.00

’ 3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6 of Schedule E/F... cece $ 20,072.00
Your total liabilities | $ 20,072.00
Summarize Your Income and Expenses

4. Schedule f: Your income (Official Form 1061) ,

Capy your combined monthly income from line 12 of Schedule bess cess terns nese eennemnsersserrersaeats $ 2,115.00
5. Schedule J: Your Expenses (Official Farm 106J} ;

Copy your monthly expenses from fine 22c Of SCHECUIC Sie sescececcteeteeetceeeeeceeereteeeeseannaesasesestetsteriormnaes

$ 3,226.00

Answer These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 137
C1 No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

mM Yes
7. What kind of debt do you have?

m Your debts are primarily consumer debts. Consumer debis are those “incurred by an individual primarily for a personal, family, or
household purpose.” 14 U.S.C. § 1048). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

C1 Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Cheek this box and submit this form to
the court with your other schedules.

Official Form 106Sum Summary of Your Assets and Liabliities and Certain Statistical Information page 1.0f 2
Case 19-07409-RLM-7 Doci1 Filed 10/04/19 EOD 10/04/19 09:22:19 Pg 9 of 38

Debtor1 Jasmin Lore Lacy Case number (if known)

 

 

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
1224-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. $ 2,695.00

 

 

 

9. Copy the following special categories of claims from Part 4, iine 6 of Schedule E/F:

 
 

 

goog gti peg ap pet a ecgeee _ otal claim’
"From Part 4 on Schedule E/F, copy the following: oe
9a. Domestic support obligations (Copy tine 6a.) $ 0.00
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) $ 6.00
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $ 6.00
9d. Student loans. (Copy line 6f.) $ 0.00
96. Obligations arising out of a separation agreement or divorce that you did not report as
priority claims. (Copy line 6g.} 0.00
Sf. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +9 0.00
Qg. Total. Add lines 9a through $f. $ 0.00

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2

 
Fill in this information to identify your case and this filing:
Debtor 1 Jasmin Lore Lacy
First Name Middle Name Last Name

Debtor 2
(Spouse, #f filing} First Name Middle Name Last Name

 

United States Bankruptcy Court for the: SOUTHERN DISTRICT OF INDIANA

 

Case number [1 Check ff this Is an
amended filing

 

 

Official Form 106A/B
Schedule A/B: Property 12415

in each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset In the category where you
think it fits best. Be as complete and accurate as possible. if two married peaple are filing together, bath are equally responsible for supplying correct
information. If more space Is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number {if known).
Answer every question.

Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any [egal or equitable interest in any residence, building, land, or similar property?

HE No. Go to Part 2.
1] Yes. Where is the property?

Describe Your Vehicles

Do you own, lease, or have legal or equitabie.interest in any vehicles, whether they are registered or nat? Include any vehicles you awn that
someone efse drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

 

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

BNo
Ci Yes

4, Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, persona! watercraft, fishing vessels, snowmobiles, motorcycle accessories

HNo
Cl Yes

 

5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for

pages you have attached for Part 2. Write that number here........ aaa => $0.00

 

 

 

 

Describe Your Personal and Household Items
Do you own or have any legal or equitable interest in any of the following items? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.
6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware
O No

Ml Yes. Describe...

 

Couch, Chaise Launge Chair, Bedroom Set, Pictures, Dining Room
Table, Microwave and Linens $3,000.00

 

 

 

 

 

[Iphone, Ipad, Tablet and TV's | 81,000.00

 

Official Form 106A/B Schedule A/B: Property page 14
Debtor 1 Jasmin Lore Lacy Case number (if known}

 

7. Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music callections; electronic devices
including cell phones, cameras, media players, games

Bi No
CJ Yes. Deseribe.....

8, Collectibles of value
Examples: Antiques and figurines; paintings, prints, or other artwork; beaks, pictures, or other art objects; stamp, coin, or baseball card collections;
other collections, memorabilia, collectibles

MNo
(Yes. Describe...

9. Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, poal tables, golf clubs, skis; canoes and kayaks; carpentry tools;
musical instruments

BI No
Cl Yes. Describe.....

10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment

MNo
O Yes. Describe...

 

 

 

 

 

 

11. Clothes
Examples; Everyday clothes, furs, leather coats, designer wear, shoes, accessories
OONo
M1 Yes. Describe...
i Everyday clothes | $1,500.00
[ Costume Jewelry | $100.00
12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gaid, silver
Mi No

Oi Yes. Deseribe.....

43. Non-farm animals
Examples: Dogs, cats, birds, horses

Bi No
E] Yes. Describe...

14. Any other personal and household items you did not already list, including any health aids you did not jist
MNo
C1 Yes. Give specific information.....

 

15, Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached

for Part 3. Write that number here... $5,600.00

 

 

 

 

Describe Your Financial Assets
Do you own or have any legal or equitable interest in any of the following? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

 

16, Gash
Examples: Money you have in your wallet, in your hame, in a safe deposit box, and on hand when you file your petition

Mi No

Official Form 106A/B Schedule A/B: Property page 2
Debtor 1 Jasmin Lore Lacy Gase number (if known}

 

17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar

institutions. If you have multiple accounts with the same institution, list each.
OINoe
Yes . Institution narne:
Checking Account,
417.1. Saving Account Regions Bank $0.20

 

 

18 Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts

HNo
DD Ves. ccsccessccaces institution or issuer name:

49. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
joint venture

BNo

LA Yes. Give specific information about them...
Name of entity: % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer ta someone by signing or delivering them.

No

DO Yes. Give specific information about them
Issuer name:

21. Retirement or pension accounts
Examples: interests in IRA, ERISA, Keagh, 401 (k}, 403(b), thrift savings accounts, or other pension or profit-sharing plans

MNo

C1 Yes, List each account separately.
Type of account: Institution name:

22, Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others

MI No
OD Ves. cecccccsccsseerssess Institution name or individual:

23, Annuities (A contract for a periodic payment of money to you, either for life or for a number of years}

HNo
OW Yes....cccccse issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(4), 529A(b), and 529(b}1).

RNo
CI] VeScecccccccssee institution name and description. Separately file the records of any interasts.11 U.S.C. § 521 (c):

25. Trusts, equitable or future interests in property (other than anything listed in fine 1), and rights or powers exercisabie for your benefit
No
C Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websites, proceeds from royaities and licensing agreements

HiNo
O1 Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

MH No
1 Yes. Give specific information about them...

4,

Maney or property owed to you? Current value of the
portion you own?

Official Form 106A/B Schedule A/B: Property page 3
Debtor 1 Jasmin Lore Lacy Case number (if known}

 

Do not deduct secured
claims or exemptions.

28. Tax refunds owed to you
No
C1 Yes. Give specific Information about them, Including whether you already filed the returns and the tax years......,

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

HNo
DF Yes. Give specific information......

30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
benefits; unpaid loans you made to someone eise

HNo
C1 Yes. Give specific information.,

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance

Hino

C1 Yes. Name the insurance company of each policy and list its value.
Company name: Beneficiary: Surrender or refund
value:

32. Any interest in property that is due you from someone who has died
lf you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitked to receive property because
someone has died.

HM No
Li Yes. Give specific information.

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, Insurance claims, or rights to sue

Na
Ol Yes. Describe each claim...

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
MNo

(J Yes. Describe each claim.........

35, Any financial assets you did not already list
Mino
CO Yes. Give specific information..

 

36. Add the dollar value of ali of your entries from Part 4, including any entries for pages you have attached

for Part 4. Write that number here...... . $0.26

 

 

 

 

Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37, Do you own or have any legal or equitable interest in any business-related property?
Hl No. Go to Part 6.
(1 Yes. Go to line 38.

Prine Describe Any Farm-and Commercial Fishing-Related Property You Own or Have an Interest In.
if you own or have an interest in farmland, list it in Part 4.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related praperty?
Hl No, Go to Part 7,
0 ves. Go to line 47.

Official Form 106A/B Schedule A/B: Property page 4

 
Case 19-07409-RLM-7 Doc1 Filed 10/04/19 EOD 10/04/19 09:22:19 Pg 14 of 38

 

 

Debtor Jasmin Lore Lacy Case number (if known}
Describe Ail Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

ENo

C1 Yes. Give specific information.........

54. Add the dollar value of all of your entries from Part 7. Write that number Here .....cssssssseseessecsesestcens * $0.00

List the Totals of Each Part of this Form

 

 

 

 

55. Part 1: Total real estate, line 2 res ataauaenacseseenrennenneneaassaties $0.00
56. Part 2: Total vehicles, line 5 $0.00

57. Part 3: Total personal and household items, line 15 $5,600.00

§8. Part 4: Total financial assets, line 36 $0.20

59. Part 5: Total business-related property, line 45 $0.00

60. Part 6: Total farm- and fishing-related property, line 52 $0.00

61. Part 7: Total other property not listed, line 54 + $6.00

62. Total personal property. Add lines 56 through 61... $5,600.20 Copy persona! property total $5,606.20
63. Total of all property on Schedule A/B. Add line 55 + line 62 $5,600.20

 

 

 

Official Form 106A/B Schedule A/B: Property page 5

 
Fill in this information to identify your case:

Debtor 4 ! OSA \_©e £. Lact
First Maa Middle Name Lape yama

Debtor 2
(Spouse, if filing) First Name Middlo Name Lasthiame

 

United States Bankruptcy Court for the: District of

 

Case number , CI Check if this is an
{IF Keown) amended filing

Official Form 106C
Schedule C: The Property You Claim as Exempt | 04/19

Be as complete and accurate as possible. If two maried people are filing together, both are equally responsible for supplying correct information.
Using ihe property you listed on Schedule A/B: Property (Official Form 406A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additlonal pages, write

your name and case number {if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so Is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certaln benefits, and tax-exempt
retirament funds—may be unlimited In doliar amount. However, if you claim an exemption of 100% of fair market value under a law that -
limits the exemption to a particular dojlar amount and the value of the property is determined fo exceed that amount, your exemption

_ would bo limited to the applicable statutory amount. :

| part 4: | Identify the Property You Claim as Exempt

1. Whip! sot of exemptions are you claiming? Check one only, even if your spouse is filing with you.

You are claiming state and federal nonbankruptcy exemptions, #1 U.S.C. § 522(b){3)
() You are claiming federal exemptions. 11 U.S.C, § 522(b}(2}

 

2. Forany property you fist on Schedule A/B that you claim as exempt, fill in the information below.

  
 
 

‘ Brief description, of the property and. line on. Current value of the :.
“Sehedule A/B that lists this property..." portion you own.

    
   

   
 
  

- Copy the value from
“Schedule AB:

pret CO),

 

 

 

 

 

 

 

 

 

Choyaieee, . BASS erates
. description: ipeclterr’ SEs, ceeds § i) 4 COO i $ Z £02
: chit 260% tabte. (2 100% of fair market value, up to .
ene Ae: Ces \ Wren any applicable statutory limit acd. CONE
Brief EOE Vr; 1 oce
description: + $ \ <0 Us \,0
Line from C) 100% of fair market value, up to
- Schedule A/B: any applicable statutory limit ioe as i> aL ran Z J _ )
” oo aes al y= CS. Ort (CEA)
Brief Cree C4. cle a 5
description “A § (GEO 5 $ 1. Soe
a . 100% of fair market value, up to
Line from \. any applicable statutory limit 4. CONE.

Sohedile AG __§ BE). $$ 10-2) CZ)

 

3. Are you claiming a homestead exemption of more than $170,3507 .
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment)

No | .
( Yes. Did you acquire the property covered by the exemption within 4,215 days before you filed this case?

OQ No
_O Yes a , ou oo , . a ad

 

 

Official Form106C © Schedule GC: The Property You Claim as Exempt ‘ page 1 of __
 

Debtor 1 Sagan eee. Lee Case number (tinown),

FirstName = - Middle Name Last Name

pare 2: | Additional Page

 

     

 

      
      

      

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* Current value of the Amount of the exemption you claim
: oh 2 OY - Copy the value fom “a Gheok only one box for each exemption i
hs ee “Schedule A/B.:. OE 4
Brief C. le on 2 \ewtS . :
description: autly ¢ 1900D-©9 03100 00d
Line from We. C) 100% of fair markei value, up to
Schedule A/B: ; _ any applicable statutory limit _ Was COKE. Bess: e
Brief checkngl e / 3k G
description: cL ceer xe g_ - AO Os »RO
Line from C] 100% of fair market value, up to . oo
Schedule A/B: , any applicable statutory limit Meek cocker x BUA-S S ~fOr’?
ee . . we eee ce cee to} €4 \
Brief,
description: $ Os
Line from LL) 100% of fair market value, up to
Schedule AB: any applicable statutory limit
Brief :
description: $ Og
Line from C] 100% of fair market value, up to
Schedule A/B: Oe any applicable statutory limit .
Brief :
description: $ Os
Line from CL) 100% of fair market value, up to
Schedule AB: ——— any applicable statutory limit
Brief a
description: $ Lis
‘Line from CL} 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief _—
description: § L$
Line from LJ 100% of fair market value, up to
Schedule A/B: . ‘ any applicable statutory limit :
Brief :
description: $ Cs
Line from [J 160% of fair market value, up to
Schedule A/B; ———~ any applicable statutory limit
Brief
description: §. L$
Line from C) 100% of fair market value, up to
Schedule A/B.. any applicabie statutory limit
Brief / ;
description: $ Os
Line from . (ul 100% of fair market value, up to
Schedula AB: | ee any applicable statutory limit
Brief . . :
description: $ Os
Line from C1 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief . .
description: $ Lis
Line fram CL) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit

 

 

 

Official Form 406C Schedule C: The Property You Claim as Exempt page 2 of _.

 
Fill in this information to identify your case:

Debtor 1 Jasmin Lore Lacy

 

First Name Middle Name Last Name
Debtor 2

 

(Spouse if, fing) First Name Middle Name Last Name

United States Bankruptcy Court forthe: © SOUTHERN DISTRICT OF INDIANA

 

Case number
(#f known)

 

 

 

Official Form 106D

Schedule D: Creditors Who Have Claims Secured by Property

[J Check if this is an
amended filing

12/45

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form, On the top of any additional pages, write your name and case

number (if known).

1. Do any creditors have claims secured by your property?

ll No. Check this box and subrnit this form to the court with your other schedules. You have nothing else to report on this form.

(7 Yes. Fili in all of the information below.

Official Form 106D Schedule D: Creditors Who Have Cialms Secured by Property

page 1 of 1
Fill in this information to identify your case:
Debtor 1 Jasmin Lore Lacy

First Name Last Name

Middle Name

Debtor 2
{Spouse if, filing}

 

First Name Middle Nama Lasi Name

SOUTHERN DISTRICT OF INDIANA

United States Bankruptcy Court for the:

 

Case number
{if known}

 

1 Check if this is an
amended filing

 

 

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim, Also list executory contracts on Schedule A/B: Property (Gfficiai Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). De not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space Is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left, Attach the Continuation Page to this page. if you have no information te report in a Part, do not file that Part. Gn the top of any additional pages, write your
hame and case number (if known).

List Ail of Your PRIORITY Unsecured Claims
4. Do any creditors have priority unsecured claims against you?

HB No. Go to Part 2,

Ci ves.
List All of Your NONPRIORITY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?
[J No. You have nathing to report in this part. Submit this form to the court with your other schedules.
a Yes. .
4, List all of your nonpriority unsecured claims In the alphabetical order of the creditor who holds each clalm, jf a creditor has more than one nonpriority

unsecured claim, Est the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not fist claims already included in Part 1. If more
than one creditor holds a particular claim, list the other creditors in Part 3.[f you have more than three nonpriority unsecured claims fill out the Continuation Page of

 

 

 

 

 

 

Part 2.
Total claim
44 ACCEPTANCE NOW Last 4 digits of account number 7930 $2,217.00
Nonpriority Creditors Name
5501 HEADQUARTERS When was the debt incurred? 03/04/2019
Plano, TX 75024
Number Street City State Zip Code As of the date you fife, the claim is: Check all that apply
Who Incurred the debt? Check one.
Mf debtor i only O Contingent
E1 Pebtor 2 only oO Uniiquidated
O1 Debtor 1 and Debtor 2 only C1] Disputed
0 At feast one of the debtors and another Type of NONPRIORITY unsecured claim:
OO Check if tis claim is for a community TI Student loans
debt 1 obligations arising out of a separation agreement or divorce that you did not
Is the clatm subject to offset? report as priority claims
Hino C1 Debts to pension or profit-sharing plans, and other similar debts
C1 ves WM other. Specify Installment Account
Schedule E/F: Creditors Who Have Unsecured Claims Page 1 of 11

Officiai Form 106 E/F

54497
Debior1 Jasmin Lore Lacy

 

 

Case number {if know}

 

 

 

 

 

 

 

 

 

 

4.2 AMERICAN EXPRESS Last 4 digits of account number Unknown
Nonpricrity Creditor’s Name
World Financial Center When was the debt incurred?
New York, NY 10285
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who Incurred the debt? Check one.
@ Debtor 4 only oO Contingent
C1 Debter 2 only O] unliquidated
i Debtor ¢ and Debtor 2 only C1 Disputed
2 Atteast one of the debtors and another Type of NONPRIORITY unsecured claim:
(1 check if this claim is fora community C1 student loans
debt U1 obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? repart as priority claims
RE No TC Debts to pension or profit-sharing plans, and other simiar debts
D ves ME other. Specify
43 CAPITAL ONE BANK USA NA Last 4 digits of account number 7439 $1,876.00
Nonpriority Creditor's Name
P O BOX 85015 When was the debt incurred? 08/16/2018
Richmond, VA 23285
Number Street City State Zip Cade As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one,
EE Debtor 41 onty Ci contingent
11 Debtor 2 any Fi unliquidated
1 Debtor 4 and Debtor 2 only CA Disputed
C1] At least one of the dabtors and another Type of NONPRIORITY unsecured claim:
(1 Check if this claim Is for a community oO Student foans
debt QO Obligations arising out of a separation agreement or divorce that you did not
fs the claim subject to offset? repart as priority claims
Bi no C1 Debts ta pension or profit-sharing plans, and other similar debts
0 Yes Mf other. Specify Credit card purchases
44 CARLTON APTS Last 4 digits of account number 57417 $2,518.00
Nonpriority Creditors Name
POB 40960 When was the debt incurred? 12/07/2016

Indianapolis, IN 46241
Number Street City State Zip Code

Who incurred the debt? Check ane.

Wi Debtor 1 only

OO Debtor 2 onty

C1 Debtor 1 and Debtor 2 only

C1 At least one of the debtors and another

OO check if this claim is fora community
debt

\s the claim subject to offset?

Mino
O ves

 

As of the date you file, the clalm Is: Check all that apply

OO Contingent
D0 unliquidated

0] Disputed
Type of NONPRIORITY unsecured claim:

C] Student loans

O Obligations arising out of a separation agreement or divarce that you did not
report as priority claims

C1 Debts to pension or profit-sharing plans, and ather simifar debts

@ other. Specify JUDGEMENT

 

 

Official Form 106 E/F

Schedule E/F: Creditors Whoa Have Unsecured Claims

Page 2 of 14

 
Debtor1 Jasmin Lore Lacy

 

 

Case number (if know)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.5 COMCAST CORP Last 4 digits of account number Unknown
Nonpriority Creditor's Name
1701 John F Kennedy Blvd When was the debt incurred?
Philadelphia, PA 19103
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who Incurred the debt? Check one.
MF Debtor 1 onty Gi Contingent
Ci Debtor 2 oniy C3 Untiquidated
LC Debtor 4 and Debtor 2 only O Disputed
DO At teast one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is fora community KH Student loans
debt C4 obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
vo Ti Debts ta pension or profit-sharing plans, and other similar debts
D yes Mf other. Specify

[46 CONSUMER PORTFOLIO SVS Last 4 digits of account number 1555 $9,990.00

Nonpriority Creditar's Name
19500 JAMBOREE RD When was the debt incurred? 06/23/2015
STE 500
Irvine, CA 92612
Number Street City State Zip Cade As of the date you file, the claim is: Check all that apply
Who Incurred the debt? Check one.
HE pebtor 1 only oO Contingent
CI Debtor 2 only D0 unliquidated
C1 pebtor 1 and Debtor 2 only C1 disputed
(At least one of the debtors and another Type of NONPRIORITY unsecured cfatm:
D1 Check if this claim is for a community C1 Student toans
debt C1 objigations arising out of a separatian agreement ar divoree that you did not
Is the claim subject to offset? raport as priority claims
Hino C Debts to pension or profit-sharing plans, and other similar debts
Yes MI other. Specity PROFIT LOSS CREDIT / DEFECIENCY BAL

47 CONVERGENT OUTSOURCING Last 4 digits of accountnumber 21 $143.00
Nonpriority Creditors Name
800 SW 39TH STREET When was the debt incurred? 05/23/2017
Renton, WA 98057
Number Street City State Zlp Coda As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
ME Debtor 4 only Oo Contingent
(1 Debtor 2 only 1D Unliquidated
C1] Debtor 1 and Debtor 2 only Oo Disputed
(C1 At least one of the debtors and anather Type of NONPRIORITY unsecured claim:
CI] check if this claim is fora community C1 student toans
debt O Obligations arising out of a separation agreement or divorce that you did nat
ts the claim subject to offset? report as priority claims
Binc CI Debts to pension or profit-sharing plans, and other similar debts
yes Wi other. Speciy Collection/Attorney COMCAST

Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Ciaims Page 3 of 14
Debtor 1 Jasmin Lore Lacy

 

 

Case number {if know}

 

 

 

 

 

 

 

 

 

 

48 DERMATOLOGY ASSOCIATES Last 4 digits of accountnumber 9573 Unknown
Nonpriority Creditor's Name
931 E 86TH STREET When was the debt incurred? NA
STE 104
indianapolis, IN 46246
Number Street Ciiy Stata Zip Code As of the date you file, the claim is: Check alt that apply
Who incurred the debt? Chack one.
Mf bebtor ¢ only Oo Contingent
G3 Debtar 2 only C4 Untiquidated
1 Debtor 1 and Debtor 2 only oO Disputed
F At least one of the debtors and another Type of NONPRIORITY unsecured claim:
1 check if this claim is fora community Ci student loans
debt [4 Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? raport as priority claims
Hino Ld Debts to pension or profit-sharing plans, and other similar debts
Ti ves MM other, Specity COLLECTION
49 DIVERSIFIED CONSULTNTS Last 4 digits of account number 6470 $601.00
Nonpriority Creditors Name
PO BOX 551268 When was the debt incurred? 018/08/2018
Jacksonville, FL 32255
Number Street City State Zip Cade As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one,
WE Debtor 4 only oO Contingent
2) Debtor 2 only” O Unliquidated
D1 debtor ¢ and Debtor 2 only C1 disputed
OD At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is fora community 11 student toans
debt oO Obzgaticns arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
no C1 Debts to pension or profit-sharing plans, and other similar debts
O ves- Wl other. Specify Collection/Attorney
41 :
6 Dr. Toya Corbitt, MD Last 4 digits of account number 9573 Unknown

 

 

 

Nonpriarity Creditors Name
3266 N Meridian St
STE 600

Indianapolis, IN 46208

 

Number Street City State Zip Code
Who incurred the debt? Check one.

Mf Debtor 4 only

[] Debtor 2 only

C1 Debtor 1 and Debtor 2 only

C1 At least one of the debtors and another

CD check if this claim is for a community
debt
Is the claim subject to offset?

HNo
Dyes

When was the debt incurred? na

 

As of the date you file, the claim is: Check all that apply

OO Contingent
Oo Unliquidated

CJ Disputed
Type of NONPRIORITY unsecured claim:

D1 Student loans

1 Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

D1 Debts to pension or profit-sharing plans, and other similar debts

MH other. Specify child care medical

 

 

Official Form 1068 E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Page 4 of 11

 
Debtor 1 Jasmin Lore Lacy

 

 

 

Case number {ifknow)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

44
4 EAGLE ACCOUNTS GROUP INC Last 4 digits of account number 7022 $121 60
Nonpriority Creditor's Name
PO BOX 17400 When was the debt incurred? 05/12/2015
Indianapolis, IN 46217
Number Street City State Zlp Gade As of the date you file, the claim Is: Check all that apply
Who incurred the debt? Check one.
#E Debtor 1 only 11 contingent
CJ Debtor 2 only ia Unliquidated
CJ Pebtor 1 and Debtor 2 only oO Disputed
(J A? least one of the debtors and another Type of NONPRIORITY unsecured claim:
0] check if this claim is fora community C1 student loans
debt [J Obligations arising out of a separation agreement or divorce that you did not
fs the claim subject to offset? report as priority claims
Bo C4 Debis to pension or profit-sharing plans, and other similar debts
Collection/Attorney
CO Yes Mi other, Specify CITIZENS ENERGY GROUP
44
2 EZKENAZI HEALTH Last 4 digits of account number $0.00
Nonprlosity Creditors Name :
720 EZKENAZI When was the debt incurred?
indianapolis, IN 46202
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Whe incurred the debt? Check one.
Mi vebtor 1 only DO Contingent
(1 Debtor 2 ont D1 unliquidated
iy
DD Debtor 1 and Debtor 2 only Oo Disputed
DO At teast one of the debtors and another Type of NONPRIORITY unsecured claim:
OO check if this claim is fora community C1 Student loans
debt ( Obligations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
| C1 Debts to pension or profit-sharing plans, and other similar debts
C Yes WF other. Specify
44
3 Facts Management Last 4 digits of account number 9573 Unknown

 

Nonpriorily Creditor's Name
3092 Brookside Pkwy N Drive
Indianapolis, IN 46218

 

Number Street City State Z[p Code
Who incurred the debt? Check one.

EE pedtor 1 only

T] Debtor 2 only

1 Debtor 4 and Dabtor 2 only

(1 at least one of the debtors and another

(] Check if this claim is for a community
debt
is the claim subject to offset?

Mi No
DO Yes

When was the debt incurred? na

 

As of the date you file, the claim is: Check all that apply

O Contingent
Oo Untiquidated

oi Disputed
Type of NONPRIORITY unsecured claim:

CO student toans

oO Obligations arising out of a separation agreament ar divorce that you did not
report as priority claims

C1 debts to pension or profit-sharing plans, and other similar debts

Mf other. Specify

 

 

Official Form 106 E/F

Schedule F/F: Creditors Who Have Unsecured Claims

Page Sof 11
Debter1 Jasmin Lore Lacy

 

 

 

 

 

Case number (itknow)

 

 

 

 

 

 

 

 

 

 

 

 

 

41 . .
4 First Key Homes LLC Last 4 digits of account number 3427 Unknown
Nonpriority Creditor's Name
Landman Beatty, Lawyers, LLP When was the debt incurred? 08/16/2018
9100 Keystone Crossing
Indianapolis, IN 46240 .
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
Ml Debtor 4 only O Contingent
TL Debtor 2 only oO Untiquidated
1 Debtor 4 and Debtor 2 only Oo Disputed
CO At feast one of the debtors and another Type of NONPRIORITY unsecured claim:
D1 Check if this claim is fora community C1 Student loans
debt C3 obligations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims .
| i debts to pension or profit-sharing plans, and other similar debts
O Yes Mother. Specify Judgment
41
5 IMC CREDIT SERVICES Last 4 diglts of account number 7593 $t 588.00
Nonpriority Creditor's Name
6955 HILLSDALE COURT When was the debt incurred? VARIOUS
Indianapolis, IN 46250
Number Street City State Zip Cade As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
B pebtor 1 only Oo Cantingent
C1 bebtor 2 only oO Unliquidated
C7] Debtor 1 and Debtor 2 only Oo Disputed
[1] At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim is fora community (1) student loans
debt 1 Obligations arising cut of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bno D1 Debts to pension or profit-sharing plans, and other similar debts
CO yes BF other. Specify Collection/Attorney
41
6 IMC CREDIT SERVICES Last 4 digits of account number 1973 $875.00
Nonpriority Greditor's Name
6955 HILLSDALE COURT When was the debt incurred? 05/05/2016
Indianapolis, IN 46250
Number Street City State Zip Code As of the date you file, the claim is: Check ail that apply
Who incurred the debt? Check ene.
WI Debtor 4 only O Contingent
i Debtor 2 only CO untiquidated
Gi Rebtor 1 and Debtor 2 only CO bisputed
Ci At least one of the debtors and anather Type of NONPRIORITY unsecured claim:
Fi Student toans ~

 

debt
Is the claim subject to offset?

Hino
Ci Yes

Gi Check if this claim is fora community

 

o Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

Ci pebts to pension or profit-sharing plans, and other similar debts

Ml other. Specify Judgment

 

 

Official Form 106 E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Page 6 of 11
Debtor 4 Jasmin Lore Lacy

 

 

 

Case number (if know}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.1
7 INDIANA FINANCE CO Last 4 digits of account number 4039 Unknown
Nonpriority Creditor's Name
9601 S INNOVATION DRIVE When was the debt incurred? 10/27/2010
STE 680
Daleville, IN 47334
’ Number Street Cily State Zip Code As of the date you file, the claim is: Check all {hat apply
Who incurred the debt? Check ona,
Mf Debtor 1 only oO Contingent
EO Debter 2 onty a Unilquidated
FE] Debtor 1 and Debtar 2 only C1 Disputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
DO check if this claim is fora community 1 student loans
debt [4 Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hc C1 Debts to pension or profit-sharing plans, and other similar debts
D ves MF other. Specify
4.1 . ' : :
a Indiana Finance Financial Corp Last 4 digits of account number 45614 Unknown
Nonpriority Creditors Name
Rohert William Burt Jr When was the debt incurred? 09/09/2015
POB 49
Anderson, IN 46015
Number Street City State Zip Code As of the date you fite, the claim is: Check all that apply
Who incurred the debt? Check one. _
EE Dobtor 4 only oO Contingent
C1 Debtor 2 only C1 unliquidated
D1 Rebtor 1 and Debtor 2 only Oo Disputed
CZ At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C) check if this claim is fora community C1 student toans
debt OO Obiigations arising out of a separation agreement or divarce that you did not
is the claim subject to offset? report as priority claims /
HE No 7] Debts to pansion or profit-sharing plans, and other similar debts
C1 ves Wi other. Specify jUDGMENT
44 INDIANAPOLIS POWER AND
9 LIGHTS Last 4 digits of account number Unknown
Nonpriority Creditors Name
POB 110 When was the debt incurred?

Indianapolis, IN 46206
Number Street City State Zip Cade

Who Incurred the debt? Check one.

IE Dobtor 4 only

C1 Debtor 2 only

C1 pedtor 1 and Debtor 2 onty

C1 At teast one of the debtors and another

C] Check if this claim Is for a community
debt
is the claim subject to offset?

HE no
0 yes

 

As of the date you file, the claim is: Check alf that apply

C7) contingent
C1 Unliquidated

oO Disputed
Type of NONPRIORITY unsecured claim:

1 studant loans

(1 Obligations arising out of a separation agreement or divorce that you did nat
report as priority claims

CI Debts to pension or profit-sharing plans, and other similar debts

I other. Specity

 

 

Official Form 106 E/F

Schedule E/F: Creditors Who Have Unsecured Ciaims

Page 7 of 11
Debtor1 Jasmin Lore Lacy

Case number (if know}

 

42 |  JPMCB CARD SERVICES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Last 4 digits of account number 9573 Unknown
Nonpriority Creditors Name
PGB 15369 When was the debt incurred?
Wilmington, DE 19850
Number Street City State Zip Code As of the date you file, the clalm is: Check aii that apply
Who incurred the debt? Check one.
Mf pebtor 1 only Ci Contingent
Ci Debtar 2 onty Oo Uniiquidated
CO Debtor 1 and Debtor 2 only oi Disputed
1 atieast one of the debtors and another Type of NONPRIORITY unsecured clalm:
C1 Check If this claim is for a community C1 student toans
debt C1 obfigations arising out of a separation agreement or divorce that you did nat
fs the claim subject to offset? report as priority claims
Hino LU Debts te pension or profit-sharing plans, and other similar debts
CO] ves WM other. Specify
4.2
4 MED 1 SOLUTIONS LLC Last 4 digits of account number 4848 Unknown
Nonpriority Creditors Name
517 US HIGHWAY 34 N When was the debt incurred?
Greenwood, IN 46142
Number Sireet City State Zip Code As of the date you file, the claim Is: Check alf that apply
Who Incurred the debt? Check one.
Mi debtor 1 only CT] Contingent
EJ Debtor 2 only 1 unliquidated
11 Debtor 4 and Debtor 2 only 1 bisputea
DC At teast one of the debtors and another Type of NONPRIORITY unsecured claim:
D1 Check if this claim is fora community C1 Student loans
debt C1 obligations arising out of a separation agreement or divoree that you did nat
is the claim subject to offset? report as priority claims .
Bi no [1 Debts to pension or profit-sharing plans, and other similar debts
Cl Yes Wl other. Specify
4.2
3 MID AMERICA CLINICAL LABS Last 4 digits of account number 9573 Unknown

 

 

 

Nonpriority Greditor's Name
2001 W 86TH STREET
Indianapolis, IN 46240

 

Number Street City State Zip Cada
Whe incurred the debt? Check one.

Wi Debtor 4 only

C1] Debtor 2 only

(J Debtor 1 and Debtor 2 only

D1 At least one of the debtors and another

0] check if this claim is fora community
debt
Is the claim subject to offset?

Hino
CO] yes

When was the debt incurred? NA

 

As of the date you file, the claim is: Check all that apply

DO Gentingent

D1 unliquidated

C1 pisputed

Type of NONPRIORITY unsecured claim:
[J Student toans

(1 Obfigations arising out of a separation agreement or divorce that you did not
report as priority claims

C1 Debts to pension or profit-sharing plans, and other similar dabts

MI other. Specify COLLECTION

 

 

Official Form 106 E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Page 8 of 17
Debter1 Jasmin Lore Lacy

 

 

Case number (if know)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4,2
3 PORTFOLIO RECOVERY Last 4 digits of account number 5924 $149.00
Nonpriority Creditor's Name
120 CORPORATE BLVD When was the debt incurred? 06/20/2016
STE 100
Norfolk, VA 23562
Number Street City State Zlp Code As of the date you file, the claiin Is: Check all that apply
Who incurred the debt? Check one.
a Dabtor 4 only oi Contingent
DO debtor 2 onty L unliquidated
OO Debtor ¢ and Debtor 2 only 5b Disputed
C1 at teast one of the debtors and another Type of NONPRIORITY unsecured claim:
DO Gheck if this claim Is for a. community D1 Student loans
debt DO obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priarity claims
Bnto D1 Debts to pension or profit-sharing plans, and other similar debts
OO yes Ml other. Specify Collection/Attorney
4,2
4 PROGRESSIVE LEASING Last 4 diglis of accountnumber 9573 Unknown
Nonpriority Creditor's Name ,
256 W DATA DRIVE When was the debt incurred?
Draper, UT 84620
Number Street City State Zip Code As of the date you file, the claim is: Check ail that apply
Who incurred the debt? Check one.
Ml Debtor 4 onty- [J Contingent
C] Debtor 2 anty oO Unliquidated
Cl Debtor 4 and Debtor 2 only O Disputed
(C At teast one of the debtors and another Type of NONPRIORITY unsecured claim:
1 Check if this claim Is fora community D Student loans
debt C1 Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
BM no C1 Debts to pension or profit-sharing plans, and other similar debts
C1 ves i other, Specify
42
5 REGIONS BANK Last 4 digits of account number 9573 _Unknown

 

 

Nonpriority Creditors Name
2050 PARKWAY OFFICE CRCLE
Birmingham, AL 35244

 

Number Strest City State ZIp Cade
Who incurred the debt? Check one.

MH pebtor 4 only

C1 Debtor 2 only

D1 Debtor ¢ and Debtor 2 only

DO Atteast one of the debtors and another

DO Check if this claim Is for a community
debt

Is the claim subject to offset?

Bnto
[] ves

When was the debt incurred? 06/26/2019

 

As of the date you file, the claim is: Check all that apply

Oo Contingent
Oo Unliquidated

Oo Disputed
Type of NONPRIORITY unsecured claim:

C1 student toans

Oo Obligations arising out of a separation agreement or divorce that you did not
Teport as priority claims

Zi debts to pension or profit-sharing plans, and other similar debts

@ other, Specify nsf fEES

 

 

Official Form 106 £/F

Schedule E/F: Creditors Who Have Unsecured Claims

Page 9 of 11

 
Debior1 Jasmin Lore Lacy

 

 

 

Case number (if know)

 

 

 

 

 

 

 

 

 

42 .
6 Sky Trail Cash Last 4 digits of account number 9573 Unknown
Nonpriority Greditor's Name ‘
Ningodwaaswi, LLC When was the debt incurred? na
P.G. Box 1115
Lac Du Flambeau, Wi 54538
Number Street City State Zlp Code As of the date you file, the claim is: Check all thai apply
Who incurred the debt? Check one. ‘
Mf Debtor 4 only O Contingent
C1 debtor 2 only oO Unkquidated
C2 Debtor 1 and Debtor 2 only 0 Disputed
Ci At teast one of the debtors and another Type of NONPRIORITY unsecured claim:
C3 Check if this claim is fora community C1 Student loans
debt C1 obligations arising out of a separation agreement ar divorce that you did not
Is the claim subject to offset? report as priority claims
Bo C1 Debts to pension or profit-sharing plans, and other similar debts
OO yes WB other. Specify
42 ,
7 VINCENNES UNIVERSITY Last 4 digits of account number 9573 Unknown

 

 

Nonpriority Creditors Name
20 INDIANAPOLIS AVE
Vincennes, IN 47591

 

Number Street City State Zip Code
Who incurred the debt? Check ona,

MI Debtor 4 only

(J Bebtor 2 only

D1 Debtor 1 and Debtor 2 only

1 At least one of the debtors and another

C1 Check if this claim is for a community
debt
Is the claim subject to offset?

Bnc
C] Yes

When was the debt incurred?

 

As of the date you file, the claim is: Check all that apply .

DO Contingent

D0 Unliquidated

Oo Dispuled

Type of NONPRIORITY unsecured claim:
OO Student loans

Oo Obligations arising cut of a separation agreement or divarce that you did not
report as pHority claims

(7 Debts to pension or profit-sharing plans, and other similar debts

Hl other. Specity ADMINISTRATION FEES NON LOAN

 

 

List Others to Be Notified About a Debt That You Already Listed

§. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if 2 collection agency
is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
have more than one creditor for any of the debts that you listed In Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
notified for any debts in Parts 1 or 2, do not fill out or submit this page.

Name and Address

CAPITAL ONE BANK USA NA
PO BOX 85015

Richmond, VA 23285

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.23 of (Check one):

CO Part 1: Creditors with Priority Unsecured Claims
MF Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address

CITIZENS ENERGY GROUP
2020 N MERIDIAN STREET
Indianapolis, IN 46202

~ On which entry in Part 1 or Part 2 did you list the original cracitor?
Line 4,11 of (Check one):

[J Part 4: Creditors with Priority Unsecured Claims
MM Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number 7593

 

Name and Address

COMMUNITY HEALTH NETWORK
15060 North Ritter Avenue
Indianapolis, IN 46219

On which entry in Part 1 er Parl 2 did you list the original creditor?
1.Ine 4.15 of (Check ona):

CO part 1: Creditors with Priority Unsecured Claims
WM part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address

SPRINT
6206 Sprint Pkwy

Official Form 106 E/F

Schedule E/F: Creditors Who Have Unsecured Claims

On which entry in Part 1 or Part 2 did you Est the original creditor?
Line 4.9 of (Cheek one):

(1 Part 4: Creditors with Priority Unsecured Clalms
BF Part 2: Creditors with Nonpriority Unsecured Claims

Page 10 of 11

 
Debtor? Jasmin Lore Lacy

Leawood, KS 66211

Last 4 digits of account number

Case number (if know)

 

 

Name and Address

COURT

On which entry in Part { or Part 2 did you list the original creditor?
WASHINGTON TWP SMALL CLAIMS Line 4.76 of (Check one):

302 N Keystone Ave E
Indianapolis, IN 46220

Last 4 digits of account number

TC] Part 1: Creditors with Priority Unsecured Claims
WF part 2: Creditors with Nonpriority Unsecured Claims

 

Name and Address

COURT

On which entry in Part 4 or Part 2 did you Est the original creditor?
WASHINGTON TWP SMALL CLAIMS Line 4,18 of (Check one):

302 N Keystone Ave E
Indianapolis, IN 46220

Last 4 digits of account number

C1 Part 4: Creditors with Priority Unsecured Claims
& part 2: Creditors with Nonpriority Unsecured Claims

 

Add the Amounts for Each Type of Unsecured Claim

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
type of unsecured claim.

6a,
Total
claims
fram Part 4 6b,
Gc.
6d.
6e,
Gf,
Total
claims
from Part 2 6g.
6h.
él.
6.

Official Form 106 E/F

Domestic support obligations

Taxes and certain other debts you owe the government
Claims for death or personal Injury while you were intoxicated

Other. Add all other priority unsecured claims. Write that amount here.

Total Priority: Add lines Ga through 6d.

Student loans

Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts

Other. Add all ather nanpriortty unsecured claims. Write that amount
here,

Tatal Nonpriority. Add lines 6f through 6&.

Schedule E/F: Creditors Who Have Unsecured Claims

Ga,

Gb.
dc.
éd.

Be,

6f.

6g.
6h.

Gi.

6.

Total Claim
0.00

0.00
0.00
0.00

 

 

0.00

 

 

Total Claim
0.00

0.00
0.06
20,072.00

 

 

20,072.00

 

 

Page 11 of 17
Fill in this information to identify your case:

Debtor 1 Jasmin Lore Lacy
First Name Middle Name Last Name

Debtar 2
(Spouse ¥, fling) First Nama Middte Name Last Name

 

United States Bankruptcy Court for the: SOUTHERN DISTRICT OF INDIANA

 

Case number
(if known) (} Check if this is an

amended filing

 

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 42/15

Be as complete and accurate as possibie. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired jeases?
WM No. Check this box and file this form with the court with your other schedules, You have nothing else fo report on this form.
O Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, celf phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
and unexpired leases.

Person or company with whom you have the contract or lease. State what the contract or lease is for
Name, Number, Street, City, State and ZIP Code

2.4

 

Name

 

Number Street

 

City State ZIP Gade
2.2

 

Name

 

Number Street

 

City State ZIP Code
23

 

Name

 

Number Street

 

City State ZIP Code
2.4

 

Name

 

Number Streel

 

City State ZIP Coda
25

 

Name

 

Number Street

 

City State ZiP Goda

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases Page 1 of 1
Fill in this information to identify your case:

Debtor 1 Jasmin Lore Lacy
First Name Middle Name Last Name

 

Debtor 2
{Spouse if, fing) First Name Middle Name Last Name

 

United States Bankruptcy Court forthe: SOUTHERN DISTRICT OF INDIANA

 

Case number
{if knewn) Check if this is an

amended filing

 

 

 

Official Form 106H
Schedule H: Your Codebtors 4245

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

1, Do you have any codebtors? (If you are filing a joint case, do not list either spause as a codebtor.

MNo
C1 Yes

2. Within the last 8 years, have you lived In a community property state or territory? (Community property states and territories include
Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

Wl No. Go to line 3.
CO Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

3. In Column 1, list all of your codebtors. De not include your spouse as a codebtor if your spouse is filing with you. List the person shown
in line 2 again as a codebtor only if that person is a guarantor or cosigner, Make sure you have listed the creditor on Schedule D (Official
Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
out Column 2.

 

 

 

 

 

Column 1: Your codebtor Column 2: The creditor to whom you owe the debt
Name, Number, Sireet, City, State and ZIP Code Check all schedules that apply:
3.4 Cj Schedule D, line
Name OO Schedule E/F, line
D Schedule G, fine
Number Street
City State ZIP Gade
3.2 OO Schedule D, line
Name Ci Schedule E/F, fine
U1 Schedule 6, line
Number Street
City Stata ZIP Code

 

Official Form 106H Schedule H: Your Codebtars Page 1 of 1
Fill in this information to identif

Debtor 1 Jasmin Lore Lacy

 

Debtor 2
(Spause, if filing}

 

United States Bankruptcy Court far the: SOUTHERN DISTRICT OF INDIANA

 

Case number Check if this is:
{if known) O An amended filing

O A supplement showing postpetition chapter
13 income as of the following date:

Official Form 106| MMT DDIVYYY”
Schedule |: Your Income 4245

Be as complete and accurate as possible. if two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Describe Employment

4. Fillin your employment

 

 

 

 

     

 

 

information. MOL IEEE & oi MS ;
if you have more than one job, @ Employed 0 Employed
attach a separate page with Employment status C1 Not emotoyed
information about additional CL] Not employed — emproy
employers.

ploy! Occupation General Laborer
include part-time, seasonal, or .
self-employed work. Employer's name Jones Lang LaSalie Americas

 

Occupation may Include student Employer's address 200 E Randolph
or homemaker, if it applies. .
Chicago, IL 60601

 

How long employed there?

 

Give Details About Monthly income

Estimate monthly income as of the date you file this form. If you have nathing to report for any line, write $0 in the space, Include your non-filing
spouse unless you are separated. ‘

If you or your non-filing spouse have more than ane employer, combine the information for ail employers for that person on the linas below. If you need
mere space, attach a separate sheet to this form.

 
 

“non-filing spouse

 

 

List monthly gross wages, salary, and commissions (before all payroli

 

 

2. deductions}. If not paid monthly, calculate what the monthly wage would be. 2 $§ 2,846.00 §$ N/A
3. Estimate and list monthly overtime pay. 3. +9 0.00 4 N/A
4. Calculate gross Income. Add line 2 + line 3. 4. | 2,846.00 $ NIA

 

 

 

 

 

Official Form 106i Schedule I: Your Income page I
Debtor 1 Jasmin Lore Lacy Case number (if known}

 

  

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

For Dei — obi
eee on-filing Spouse
Copy line 4 here - . AS 2,846.00 $ NIA
5. List all payroll deductions:
5a, Tax, Medicare, and Social Security deductions fa. § 289.00 $ NiA
Sb. Mandatory contributions for retirement plans 5b. $ 6.00 $ N/A
5c. Voluntary contributions for retirement plans Sc. $ 0.00 $ N/A
5d. Required repayments of retirement fund joans Sd. $ 000 $ N/A
5e. Insurance Se. § 442.00 § N/A
§f. Domestic support obligations Bf 6 $ 0.00 §$ NIA
Sq. Union dues 5g. §$ 0.00 §$ NIA
5h. Other deductions. Specify: Bht $ 0.00 + $ NIA
Add the payroll deductions, Add lines 5a+5b+5ct+5d+5e+5f+5gt5h, 6 $ 731.00 $ NIA
Calculate total monthly take-home pay. Subtract line 6 fram line 4. 7 6 § 2,115.00 $ N/A
8. List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total
monthly net income. ga. $ 0.00 «$ NIA
&b. interest and dividends 8b. $ 0.00 «$5 N/A
&c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
Include alimony, spousal support, child support, maintenance, divorce
settlement, and property settlement. 8c. §$ 0.0006 NIA
8d. Unemployment compensation 8d.  §$ 0.00 8 $ NIA
8e. Social Security Se, § 0.00 § N/A
8f. Other government assistance that you regularly receive
Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.
Specify: sf. § 0.00 $ N/A
8g. Pension or retirement income 8g. $ 0.00.60 $ N/A
8h. Other monthly income. Specify: Shit § 0.00 + $ N/A
9. Add all otherincome. Add lines 8a+8b+8c+8d+8e+8f+8g+8h. 9. |$ 0.00| |$ NIA
16. Galculate monthly income. Add line 7 + line 9. 10.1$ 2,115.00 | +| $ N/A|=1$ 2,415.00
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
other friends or relatives.
Do not include any amounts already Included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: 41. £6 0.60
12. Add the amount in the fast column of line 10 to the amount in line 11. The result is the combined monthly income.
White that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
applies $ 2,115.60
Combined

monthly income
13. Do you expect an increase or decrease within the year after you file this form?

a No.

 

O = Yes. Explain: |

Official Form 1061 Schedule I: Your Income page 2
aL MaRS MAU Cee Atte] )¢ COM csuAL UL aR (ole Lites tee

 

 

 

Debtor 4 Jasmin Lore Lacy Check if this is:

(1 Anamended filing
Debtor 2 DD =Asupptement showing postpetition chapter
{Spouse, if fifing) 13 expenses as of the following date:
United States Bankruptcy Court for the: SOUTHERN DISTRICT OF INDIANA MM/DDIYYYY

 

Case number
(If known}

 

 

 

Official Form 106J
Schedule J: Your Expenses 4245

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
Information. if more space is needed, attach another sheet to this form. On the top of any additional! pages, write your name and case
number (if known). Answer every question.

 

Describo Your Household
1. Is this a joint case?

HI No. Go to line 2.
Cl Yes, Does Bebtor 2 live in a separate household?
[No
Cl Yes. Debtor 2 must file Official Farm 106J-2, Expenses for Separate Household of Debtor 2.
2. Do you have dependents? . Ci No

Do not list Debtor 1 and ves Fill out this infarmation for Dependent’s relationship to Dependent’s Does dependent
Debior 2. "each dependent... Debtor 1 or Debtor 2 age five with you?

    

O1Na
dependents names. Daughter 6 Hl Yes

Do not state the

 

CJ] No
Cl Yes
C1 No
CO Yes
Oi No
Oi Yes

 

 

 

3. Do your expenses inciude Mi No
expenses of people other than oO
yourself and your dependents? Yes

Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy Is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included It on Schedule i: Your income
(Official Form 106£)

 

4, The rental or home ownership expenses for your residence. include first mortgage

 

 

 

 

 

payments and any rent for the ground or lot. .$ 613.00

If not included In Hine 4:

4a. Real estate taxes 4a. $ 6.00

4b. Property, homeowner's, or renter's Insurance 4b. $ §.00

4c, Home maintenance, repair, and upkeep expenses 4c. § 0.00

4d. Homeowner's association or condominium dues Ad, $ 0.00
$ 0.00

 

5. Additional mortgage payments for your residence, such as home equity loans 5,

Official Farm #06J Schedule J: Your Expenses page 1

 
Debtor1 Jasmin Lore Lacy

6.

16,

+7.

18.

19,

20.

21.
22,

23.

24.

Official Form 106

Utilities:
6a. Electricity, heat, natural gas
6b. Water, sewer, garbage collection

6d. Other, Specify:

Case number (if known}

 

Food and housekeeping supplies
Childcare and children’s education costs
Clothing, laundry, and dry cleaning
Personal care products and services
Medical and dental expenses

Do not include car payments.

insurance,

15a. Life insurance

15b, Health insurance

15c. Vehicle insurance

45d. Other insurance. Specify:

 

Specify:

 

Installment or fease payments:
17a. Car payments for Vehicle 1

7b. Car payments for Vehicle 2
7c. Other. Specify:

 

17d. Other. Specify:

 

 

20a, Mortgages on other property
20b, Real estate laxes

Other: Specify:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Calculate your monthly expenses
22a. Add lines 4 through 21.

Calculate your monthly net income.

6a, $ 350.00
6b, $ 30.00
6c. Telephone, cell phone, Internet, satellite, and cable services 6c, $ 350.00
6d. $ 0.00
7. & 400.00
8. §$ 500.00
9. $ 100.00
10. $ 400.00
11. §$ 100.00
Transportation. Include gas, maintenance, bts or train fare.
12. $ 200.00
Entertainment, clubs, recreation, newspapers, magazines, and books 13. $ 100.06
Charitable contributions and religious donations 14. $ 106,00
Do not include insurance deducted from your pay or included in lines 4 or 20,
tia. § 0.06
15b. $ 0.60
15c. § 100.00
15d. $ 0,00
Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
16. $ 0.00
t7a. $ 133.00
17b. $ 0.00
17c. § 8.00
qd. $ _ §.00
Your payments of alimony, maintenance, and support that you did not report as
deducted from your pay on line 5, Schedule i, Your Income (Official Form 106)). 18, $ 0.00
Other payments you make to support others who do nat live with you. $ 50.00
Specify: Picking up daughter from school to friend 19,
Other real property expenses not included in lines 4 or 3 of this form or on Schedule |: Your Incame.
20a. $ 0.00
20b. $ 0.00
20c. Property, homeowner's, or renter’s insurance 20c. §$ 0.00
20d. Maintenance, repair, and upkeep expenses 20d. § G.00
20e. Homeowner's association or condominium dues 20e, $ 6.00
21. +$ 6.00
$ 3,226.00
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 $
22c. Add line 22a and 22b. The result is your monthiy expenses. $ 3,226.00
23a, Copy line 12 (your cambined monthly income) from Schedule |. 23a. $ 2,115.00
23b, Capy your monthly expenses from line 22c above. 23b. -$ 3,226.00
a3c. Subtract your monthly expenses from your monthly income. 23c.1$ 1,441.00

The resuit is your monthly net income.

 

 

 

 

 

 

 

 

 

Do you expect an increase or decrease in your expenses within the year after you file this form?

For exampie, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a

modification te the farms of your mortgage?
No.

 

DO Yes. | Explain here:

Schedule J: Your Expenses

page 2

 
Fill in this information to identify your case:
Debtor 4 Jasmin Lore Lacy
First Name Middle Name Last Name

Debtor 2
{Spouse if, fikng) First Name Middle Name Last Name

 

United States Bankruptcy Court forthe: SOUTHERN DISTRICT OF INDIANA

 

Case number
(if known) (J Check if this is an

amended filing

 

 

 

Official Form 106Dec
Declaration About an Individual Debtor's Schedules 4245

if two married people are filing together, both are equally responsible for supplying correct information.
You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or

obtaining money or property by fraud in connection with a bankruptcy case can resuit in fines up to $250,060, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

po Sign Below

 

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

Ol No

Mo oYes. Nameofperson Jerry Moreno Attach Bankruptey Petition Preparer's Notice,
Declaration, and Signature (Official Form 479)

 

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and

tha are true arid correct.
x ALY x

 

Jasmi re Lécy Signature of Debtor 2
Sig re of Debtor 1

Date October 2, 2019 Date

 

Official Form i06Dec Declaration About an Individual Debtor's Schedules
Fill in this information to identify your case:
Debtor 1 Jasmin Lore Lacy
First Name Middle Name Last Name

Debtor 2
{Spouse if, Hing) First Name Middle Name Last Name

 

United States Bankruptcy Court forthe: © SOUTHERN DISTRICT OF INDIANA

Case number
(ifknown} (Check if this is an

amended filing

 

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 425

if you are an individual filing under chapter 7, you must fill out this form if:
@ creditors have claims secured by your property, or
a you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list

on the form

if two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
sign and date the form.

Be as camplete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D}, fill in the
formation below.
‘Identify the creditor ans

 
 
 

   

 
 
  

Im the property ~
Ss exempt on Schedule.C?.

  

 

at is collateral. - u intend to do with the property that

cures adebt?:

      

 

 

 

 

 

 

Official Form 108

Statement of Intention for Individuals Filing Under Chapter 7

Creditor's Ci Surrender the property. No
name: C Retain the property and redeam it.

C1 Retain the property and enter into a O Yes
Description of Reaffirmation Agreement.
property L Retain the property and fexplain:
securing debt:
Greditor's 0 Surrender the property. ONe
name: 0 Retain the property and redeem it.

0 Retain the property and enter into a Oi Yes
Description of Reaffirmation Agreement.
property CJ Retain the property and {explain]:
securing debt:
Creditors C] Surrender the property. [C1 No
name: C1 Retain the property and redeem it.

Cl Retain the property and enter into a F Yes
Description of Reaffirmation Agreement.
property C1 Retain the property and [explain]:
securing debt:

- Creditor's C1 Surrender the property, DH No

page 14
Debtor? Jasmin Lore Lacy Case number (known)

name;

Description of
property
securing debt:

 

C Retain the property and redeem it. UO Yes

C1 Retain the property and enter into a
Reaffirmation Agreement.

Ci Retaln the property and fexplain}:

 

 

List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.3.C. § 365(p)(2}.

‘Describe your unexpired personal propertyleases

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessors name:
Description of leased
Property:

Lessors name:
Description of leased
Property:

Lessor's name:

Description of leased
Property:

Lessors name:
Description of leased
Property:

 

- |) Will the lease be assumed?) |
Gi Na
0 Yes
No
OM Yes
CO Ne
O Yes
1 Na
[i Yes
C1 No
O Yes
a)
1 Yes
1 No

J Yes

Sign Below

 

tito an unexpired lease.

Under penalty of vs | declare that i have indicated my intention about any property of my estate that secures a debt and any personal
jec

CN s
x fv

Xx

 

Jasmi Loke Laty Signature of Debtor 2
Signatur¢ of Debtor 1

Date October 2, 2019 Date

 

 

Official Form 108

Statement of Intention for Individuais Filing Under Chapter 7 page 2
Case 19-07409-RLM-7 Doci1 Filed 10/04/19 EOD 10/04/19 09:22:19 Pg 38 of 38

United States Bankruptcy Court
Southern District of Indiana

Inre _ Jasmin Lore Lacy Case No.

 

Debtor(s) Chapter 7

VERIFICATION OF CREDITOR MATRIX

The above-named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her knowledge.

Date: October 2, 2019

e oN
Jasmin Lore Lagy

CV}

 

 
